 
 
 


Exhibit 10.1

December 20, 2012




VIA FACSIMILE


Carrollton Bancorp
7151 Columbia Gateway Drive, Suite A
Columbia, MD 21046
Attention: Robert A. Altieri
Facsimile No: (410) 312-5435


Financial Services Partners Fund I, LLC
1826 Jefferson Place, NW
Washington, DC 20036
Attention: Richard Perry
Facsimile No: (202) 775-8365


Re:           Extension of Termination Date


Ladies and Gentlemen:


Reference is made to that certain Agreement and Plan of Merger (the
“Agreement”), dated as of April 8, 2012, amended as of May 7, 2012, by and among
Carrollton Bancorp (“Carrollton”), Jefferson Bancorp, Inc. (“Jefferson”) and
Financial Services Partners Fund I, LLC.  Capitalized terms used but not defined
herein shall have the respective meanings given to such terms in the Agreement.


Pursuant to Section 9.01(c) of the Agreement, Jefferson and Carrollton agree
that the Termination Date is hereby extended until February 28, 2013.  Jefferson
and Carrollton each acknowledge and agree that (i) the failure of the Effective
Time to occur by December 31, 2012 is by reason of non-satisfaction of a
condition set forth in Section 8.01(b) of the Agreement, and (ii) all other
conditions in Article VIII of the Agreement have heretofore been satisfied or
are capable of being satisfied by such date.
 
Except as expressly set forth herein, this letter shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Agreement, each of which shall remain in full force
and effect.  The provisions set forth in Sections 10.03, 10.04 and 10.08 of the
Agreement are incorporated herein by reference.


This letter may be executed in one or more counterparts, including by facsimile
or electronic transmission, each of which shall be deemed an original, but all
of such counterparts together shall be deemed to be one and the same agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Please acknowledge your agreement to the terms and conditions hereof by
executing this letter in the space provided below.



 
Sincerely yours,
     
JEFFERSON BANCORP, INC.
         
By:  /s/ Kevin B. Cashen
 
Name:  Kevin B. Cashen
 
Title:  President and Chief Executive Officer
   



ACKNOWLEDGED AND AGREED:


CARROLLTON BANCORP




By:      /s/ Robert A. Altieri
Name:  Robert A. Altieri
Title:  President and Chief Executive Officer






FINANCIAL SERVICES PARTNERS FUND I, LLC
 
By:  Hovde Acquisition I LLC,
         its Managing Member                      




By:      /s/ Richard J. Perry,
Jr.                                                                     
Name:  Richard J. Perry, Jr.
Title:  Managing Member






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





